
	
		I
		111th CONGRESS
		1st Session
		H. R. 803
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Doggett (for
			 himself, Mr. Blumenauer,
			 Mr. Inslee,
			 Mr. McDermott,
			 Mr. Stark, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend titles 23 and 49, United States Code, to require
		  metropolitan planning organizations to consider greenhouse gas emissions in
		  long-range transportation plans and transportation improvement
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Green Transit
			 Act.
		2.Greenhouse gas
			 emissions in long-range transportation plans
			(a)Highway
			 planningSection 134(c)(2) of
			 title 23, United States Code, is amended by adding at the end the following
			 sentence: Such plans and TIPs shall be developed after consideration of
			 emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air
			 Act (42 U.S.C. 7545(o)(1)) and shall provide for reductions in such
			 emissions.
			(b)Public
			 transportation planningSection 5303(c)(2) of title 49, United
			 States Code, is amended by adding at the end the following sentence:
			 Such plans and TIPs shall be developed after consideration of emissions
			 of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) and shall provide for reductions in such
			 emissions.
			
